Citation Nr: 1539291	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  For the period prior to November 18, 2008, entitlement to a compensable disability rating for Wolff-Parkinson White syndrome (WPW).

2.  For the period from November 18, 2008, to May 14, 2014, entitlement to a disability rating in excess of 10 percent for WPW.

3.  For the period beginning on May 15, 2014, entitlement to a disability rating in excess of 30 percent for WPW.

4.  Entitlement to service connection for sleep apnea, to include as secondary to WPW.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, July 2007, and March 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Denver, Colorado.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.

In June 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

An April 2015 rating decision awarded a higher, 30 percent rating for the Veteran's WPW, effective May 15, 2014.  Because this did not constitute a grant of the maximum benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  WPW Rating

The Veteran's service-connected WPW is currently assigned a noncompensable rating for the period prior to November 18, 2008, a 10 percent rating from November 18, 2008 to May 14, 2014, and a 30 percent rating effective May 15, 2014, under Diagnostic Code 7099-7010.  The Veteran seeks higher ratings.

Most recently, in June 2014, the Board remanded the Veteran's claims in part so that he could be afforded a new VA examination because the evidence indicated his WPW may have worsened since the last VA examination in February 2012.  Pursuant to the Board's remand, the Veteran was afforded a new VA examination in April 2015.

However, the Board also directed that all of the Veteran's private treatment records from Dr. K.C. dated since November 2008 be associated with the claims file.  The RO requested the records from Dr. K.C., and in April 2015, Dr. K.C.'s office replied requesting the dates of service.  The RO, however, never provided the dates of service, nor was the Veteran ever notified that the records were not obtained.  Therefore, this matter should be remanded so that the RO may make another request for these records from Dr. K.C., including in such request the dates of service (previously reported by the Veteran as from 2001 to present).  If the records are found to be unavailable, the Veteran should be notified of such.

B.  Sleep Apnea

The Veteran claims that he has sleep apnea that is related to his active service, or, in the alternative, as secondary to his service-connected WPW.  See Form 9, February 2012.

In June 2014, the Board remanded the claim so that the Veteran could be afforded a VA examination.  Subsequently, an April 2015 VA examination was performed.

Around the time of the Board's remand, the Veteran submitted in support of his claim a June 2014 DBQ completed by Dr. D.H. of Evans Army Hospital, which reflects diagnosed obstructive sleep apnea, albeit no etiological opinion was provided.  Dr D.H. noted that on a visit in February 2011, the Veteran had complained of daytime sedation for 20 years.  However, none of the Veteran's recent treatment records from Evans Army Hospital dated since February 2011, including from Dr. D.H., have been associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding Tricare treatment records from Evans Army Hospital, including from Dr. D.H., dated since February 2011 relating to his sleep apnea or any sleep complaints.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding private cardiology records from Dr. K.C. dated since November 2008.  To that end, request that the Veteran provide a new completed Form 21-4142 authorization, and ask him to note the dates of service (such as from 2001 to present).  

Also, obtain copies of any outstanding Tricare records from Evans Army Hospital, including from Dr. D.H., relating to the Veteran's sleep apnea or any sleep complaints, dated since January 2011.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


